DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No amendments were made in the set of claims filed on 09/23/2021, wherein applicant requested to reconsider this application.  Claims 1 – 18 are still pending in this application.
Examiner initiated interview on Friday October 29th, 2021 in order to compact prosecution, but applicant instead wanted to receive an office action. 

Response to Arguments

Applicant argues on pages 8 – 10 that none of the cited references disclose or suggest the claimed operation receiving apparatus includes a displaying unit, an operation receiving unit, and a controlling unit, said controlling unit controls said displaying unit to display a first display region that displays a manual operation screen configured to receive the manual operation and a second display region that displays a voice operation screen configured to receive a voice operation by the user, said displaying unit displays said manual operation screen and said voice operation screen concurrently, wherein the voice operation and the manual operation can be performed in parallel and thereby the operation receiving apparatus 10 can perform the complicated printing setting for a short time, wherein the applicant points out that Kaimori does not disclose or suggest the voice operation screen concurrently displayed with the manual operation screen.  Examiner respectfully disagrees for at least the following reasons: The claims were rejected based on claim limitations and mapping, not from specification, wherein the examiner read and interpreted the claims as an apparatus configured to display a screen that contains two panes (e.g., sub-screens, boxes or windows), a first pane is configured to receive/accept a user input (manual) via an icon Nakajima teaches a MFP including an operation part 6 and an operation input part 6a configured to receive user’s fingers; a controller configured to obtain voice recognition data that is a voice recognition result to a voice vocalized.  After accepting the recognition data, a first screen and a second screen can be displayed, where the first screen is for receiving/accepting a user’s operation, as manual operation, and the second screen is for accepting a voice command, see Fig. 2 ¶0071, ¶0083 - ¶0084, 101 - ¶0103 and ¶0223 and Claims 1 & 4.  The first screen of Nakajima corresponds to the claimed first display region and the second screen of Nakajima corresponds to the claimed second display region; Jung, in the same field of endeavor of displaying information, only teaches displaying a graphic UI screen 510, as first screen, configured to accept/receive a user input; and a voice UI 515, as second screen, configured to receive (or accept) a utter through a voice mode, see Fig. 5A, ¶0047 - ¶0048, 86, ¶0089. The graphic UI screen 510 corresponds to the claimed first display region and the information 515, shown in Fig. 5A, corresponds to the claimed second display region, however not clear if these are displayed at the same time, but both screen are able to accept or receive operations (manually or accept voice command).  Even arguable, Kaimoru graphically teaches a screen that first region (item 123) and second region (item 211 or 121) are displayed at the same time (concurrently), where the first region can receive an user input and the second region received voice data, Fig. 12, ¶0085 - ¶0092.  The regions of Kaimoru corresponds to the first display region and the second display region in order to be displayed together. Examiner is aware that Kaimoru doesn’t teach “receiving voice operation”, but this limitation relies on Jung where the information 515 is configured to receive or accept the utter of the user via the voice mode.  Furthermore, the prior-cited references continue to meet the limitations of the claims. Accordingly this argument fails to be persuasive.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 7, 11 - 14 and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (U.S PreGrant Publication No. 2019/0260884 A1, previously cited in the Office Action dated 11/23/2020, hereinafter ‘Nakajima’) in view of Jung et al. (U.S PreGrant Publication No. 2014/0325360 A1, hereinafter ‘Jung’) and further in view of Kaimori (U.S PreGrant Publication No. 2019/0303097 A1, hereinafter ‘Kaimori’).

With respect to claim 1, Nakajima teaches an operation receiving apparatus comprising: a display (i.e., an operation part 6, Fig. 2); 5a user interface (e.g., an operation input part 6a, Fig. 2) that overlaps e.g., configured to receive a user’s fingers, ¶0071, ¶0101, ¶0223); and a controller (e.g., a controller 9, Fig. 2) that acquires a recognition result of a user voice (i.e., obtains voice recognition data that is a voice recognition result to a voice vocalized, abstract, ¶0008), and controls the display to display a first display region and a second display region (e.g., upon obtaining voice recognition data, a first/second screen and an operation screen can be displayed, ¶0008, ¶0103, Claim 4), wherein the first display region displays an operation item that can receive an instruction by the manual 10operation (e.g., where the first/second screen can receive the user’s operation, as “manual operation”, ¶0008, ¶0083, ¶0101, ¶0223, Claim 1), and the second display region displays an operation item that can be instructed by the user voice based on the recognition result (e.g., where the operation screen display items related to voice operation commands that can be further voice instructed by the user, ¶0083 - ¶0084, Clam 1); but fails to teach: 
(a) wherein said first display region displays a manual operation screen configured to receive the manual operation and that includes an operation item that can receive an instruction by the manual operation, and that said second display region displays a voice operation screen configured to receive a voice operation by the user and that includes an operation item that can be instructed by the user voice based on the acquired recognition result; and 
(b) that said manual operation screen and said voice operation screen are concurrently displayed on said display.
However, with respect to above difference (a), the mentioned claimed limitations are well known in the art as evidenced by Jung.  In particular, Jung teaches displays a manual operation screen configured to receive the manual operation and that includes an operation item that can receive an instruction by the manual operation (Jung: e.g., display a graphic UI configured to receive a touch manipulation and that includes a least a button in touch mode; Fig. 5A, ¶0020), and the second display region displays a voice operation screen configured to receive a voice operation by the user and that includes an operation e.g., And display a voice UI configured to receive a voice from a user and also includes another button that can be instructed by the user based on voice recognition, Fig. 5A, ¶0047, ¶0205).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of an actual combination of the elements in a single prior art reference.  Nakajima and Jung are combinable because both of them are from the same field of endeavor of information displayed configured to receive any type of inputs; e.g., both references disclose method of dealing with control panel/user interface in devices.  Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  The results of the combination would have been predictable and resulted in modifying the invention of Nakajima to include the graphic UI and the voice UI of Jung.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the graphic UI and the voice UI when inputting commands/instructions.  The suggestion/motivation for doing so is because the usages of the graphic UI and the voice UI can assist/guide the user as disclosed by Jung.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Nakajima as taught by Jung since Jung suggested in ¶0047, ¶0205 and Fig. 5A that such modification of having a manual operation screen and a voice operation screen displayed simultaneously would provide guidance (or assistance) to a user who is not familiar with the apparatus may make a mistake in order to avoid the user to feel stressful when handling both screens.
Nakajima, modified by Jung, fails to teach above difference (b).  However, in the same field of endeavor of displaying screen(s), voice and input, Kaimori specifically teaches: an operation screen and a voice operation screen are concurrently displayed on a display (Kaimori: e.g., a pop-up screen 123, in which is configured to display input (manual) and a display screen 121, in which is configured to display voice data (e.g., “voice data is being received”), both screens are displayed simultaneously on a display 21 as shown in Fig. 12, ¶0085 - ¶0092).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Kaimori into Nakajima in view of Jung, because it would predictably and advantageously to display two panels in order to make it convenient for the user to be guided or assisted (to avoid to be lost). 

With respect to claim 2, Nakajima in view of Jung and further in view of Kaimori teaches the operation receiving apparatus according to claim 1, wherein in a state where the first display region and the second display region are displayed 15and the manual operation with respect to the second display region has been received, the controller displays a third display region reflecting the operation item displayed in the second display region and displaying the operation item that can receive the instruction by the manual operation from the user (As interpretation under Figs. 12A and 12B from applicant’s specification; Nakajima teaches that when a voice operation is captured or input (button) is pressed, a 3rd screen appears as shown in Fig. 48, ¶0310).

With respect to claim 203, Nakajima in view of Jung and further in view of Kaimori teaches the operation receiving apparatus according to claim 2, wherein the controller controls the user interface to receive only the manual operation with respect to the display content of the third display region (e.g., after said 3rd screen appears, another icon(s) is/are also appearing in order to proceed to next step, Fig. 48).

With respect to claim 107, Nakajima in view of Jung and further in view of Kaimori teaches the operation receiving apparatus according to claim 1, wherein in a state where the first display region and e.g., when said 3rd screen appears, at least “ETO” is shown as reflecting (duplicated) from the displayed voice operation commands along with the another icon(s) that is/are also appearing in order to proceed to next step, Fig. 48).

With respect to claim 11, Nakajima in view of Jung and further in view of Kaimori teaches the operation receiving apparatus according to claim 1, further comprising:  5a signal converter that converts the user voice into an electric signal; and a communicating device that has a transmission and reception function and transmits the electric signal converted by the signal converter to an external server, wherein the controller acquires, as the recognition result of the user voice, a result obtained by analyzing the electric signal by the external server, via the communicating device (In another embodiment, the present invention is not limited to only a MFP 10. For example, the voice recognition processing is executed by a portable information terminal (or an external server) that cooperates with the MFP 10, and the MFP 10 may obtain a processing result of the voice recognition processing from the portable information terminal or the like, ¶0327).

With respect to claim 12, Nakajima teaches an image forming system (e.g., a computer system, ¶0072) comprising: an operation receiving apparatus (e.g., an operation part 6, Fig. 2); and an image forming apparatus that forms an image on a recording material (e.g., a print output part 3, ¶0068, Fig. 2), wherein the operation receiving apparatus comprises:  15a display (i.e., a display part 6b, Fig. 2), a user interface (e.g., an operation input part 6a, Fig. 2) that overlaps with the display and that receives a e.g., configured to receive a user’s fingers, ¶0071, ¶0101, ¶0223), and a controller (e.g., a controller 9, Fig. 2) that acquires a recognition result of a user voice (i.e., obtains voice recognition data that is a voice recognition result to a voice vocalized, abstract, ¶0008), 20controls the display to display a first display region and a second display region (e.g., upon obtaining voice recognition data, a first/second screen and an operation screen can be displayed, ¶0008, ¶0103, Claim 4), wherein the first display region displays an operation item that can receive an instruction by the manual operation (e.g., where the first/second screen can receive the user’s operation, as “manual operation”, ¶0008, ¶0083, ¶0101, ¶0223, Claim 1), and the second display region displays an operation item that can be instructed by the user voice based on the recognition result (e.g., where the operation screen display voice operation commands that can be further voice instructed by the user, ¶0083 - ¶0084, Clam 1); but fails to teach: wherein said first display region displays a manual operation screen configured to receive the manual operation and that includes an operation item that can receive an instruction by the manual operation, and that said second display region displays a voice operation screen configured to receive a voice operation by the user and that includes an operation item that can be instructed by the user voice based on the acquired recognition result.
However, the mentioned claimed limitations are well known in the art as evidenced by Jung.  In particular, Jung teaches displays a manual operation screen configured to receive the manual operation and that includes an operation item that can receive an instruction by the manual operation (Jung: e.g., display a graphic UI configured to receive a touch manipulation and that includes a least a button in touch mode; Fig. 5A, ¶0020), and the second display region displays a voice operation screen configured to receive a voice operation by the user and that includes an operation item that can be instructed by the user voice based on the acquired recognition result (e.g., And display a voice UI configured to receive a voice from a user and also includes another button that can be instructed by the user based on voice recognition, Fig. 5A, ¶0047, ¶0205).
Nakajima to include the graphic UI and the voice UI of Jung.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the graphic UI and the voice UI when inputting commands/instructions.  The suggestion/motivation for doing so is because the usages of the graphic UI and the voice UI can assist/guide the user as disclosed by Jung.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Nakajima as taught by Jung since Jung suggested in ¶0047, ¶0205 and Fig. 5A that such modification of having a manual operation screen and a voice operation screen displayed simultaneously would provide guidance (or assistance) to a user who is not familiar with the apparatus may make a mistake in order to avoid the user to feel stressful when handling both screens.

With respect to claim 13, this is a control method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

recording medium executed by at least a computer (CPU) as described in claim 14 is explicitly taught by Claim 31 and/or ¶0072 of Nakajima.

With respect to claim 16, Nakajima in view of Jung and further in view of Kaimori teaches the operation receiving apparatus according to claim 1, wherein Jung teaches the first display region displays, as the user interface, the operation item that can be instructed only by the manual operation (e.g., wherein displays, as the graphic UI, the items that can be instructed (or selected) only by the user, Fig. 5A, ¶0104; even if the user makes a voice command, these items can also be selected by the user).

With respect to claim 17, Nakajima in view of Jung and further in view of Kaimori teaches the operation receiving apparatus according to claim 1, wherein Jung teaches the second display region displays the operation item that cannot receive the manual operation (e.g. where the voice UI in voice mode is configured (programmed) to receive voice, ¶0132, ¶0205).

With respect to claim 18, Nakajima in view of Jung and further in view of Kaimori teaches the operation receiving apparatus according to claim 1, wherein Kaimori teaches the first display region can receive the manual operation while the display displays the second display region (e.g., where regions (boxes or windows) are displayed simultaneously, but in the current Fig. 12, item 213 or 123 is partially-overlaid configured to receive any input, Fig. 12).

Allowable Subject Matter

s 4 - 6, 8 - 10 and 15 are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 4, none of the cited references teaches the operation receiving apparatus according to claim 1, 25wherein in a state where the first display region and the second display region are displayed and the manual operation with respect to the second display region has been received, the controller controls the display to display only one of the first display region and the second display region.

Claims 5 and 6 are also objected because these depend on claim 4. 

With respect to claim 8, none of the cited reference teaches the operation receiving apparatus according to claim 1, wherein in a state where the first display region and the second display region are displayed and the voice operation with respect to the operation item displayed in the second display region 20has been received as the recognition result, or in the state where the first display region and the second display region are displayed and the manual operation with respect to the second display region has been received, the controller performs at least one of a control to output, as voice, a content of the voice operation or the manual operation, and a control to display the content of the voice operation or the manual operation.  

With respect to claim 9, none of the cited references teaches the operation receiving apparatus according to claim 2, wherein in a state where the third display region is displayed, the voice operation has been received as the recognition result, and a set value has been determined by the voice operation, the controller performs a control to output the set value as voice, and to stop displaying the third 30display region.  



Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Yan et al. (U.S PG Publication No. 2018/0213285 A1)1

1This reference teaches simultaneously providing a display parameter input module 14 and a voice instruction detecting module 11 and a voice instruction processing module 12, a display device may simultaneously have a function of setting display parameter both by manual operation and voice control. The two means for setting the display parameter are provided simultaneously for complement or replacement, thereby improving the reliability of the display device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674